                 Case 6:21-bk-00001-KSJ             Doc 10      Filed 01/22/21       Page 1 of 2

[jiffyordnh] [Bench Order No Hearing +]




                                                ORDERED.
           Dated: January 22, 2021




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                    Case No. 6:21−bk−00001−KSJ
                                                                          Chapter 13

Kamlesh Vadher




________Debtor*________/


ORDER GRANTING MOTION TO EXTEND DEADLINE TO FILE SCHEDULES, STATEMENTS,
                          CH. 12 OR CH. 13 PLAN

           THIS CASE came on for consideration without a hearing of the Motion to Extend
         Deadline to File Schedules, Statements, Ch. 12 or Ch. 13 Plan (Doc. 9 ), filed by Debtor
         Kamlesh Vadher .

            The Court having considered the record, the Motion to Extend Deadline to File Schedules,
         Statements, Ch. 12 or Ch. 13 Plan is Granted .

             Debtor shall have an extension to file a Chapter 13 Plan until January 29, 2021. No further
         extensions shall be granted. Failure to timely file a Chapter 13 Plan will result in the dismissal
         of this case without further notice or hearing.

             The Court in its discretion may file written findings of facts and conclusions of law at a
         later date.

            Service Instructions:

            Attorney Erik Washington is directed to serve a copy of this order on interested
         non−CM/ECF users and file a proof of service within three (3) days of entry of the order.
        Case 6:21-bk-00001-KSJ             Doc 10      Filed 01/22/21       Page 2 of 2

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly
by two individuals.
